internal_revenue_service number release date index number --------------------------------- ---------------------------------------- --------------------------------------------------- ------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc fip b02 plr-113018-14 date date ------------------------------------------------------------------------- ---------------------------------- ------------------------------------ ----------------------------------------------------------------------- legend taxpayer bank state a accountant accountant -------------- ----------------- ------- dear ------------------- this is in reply to a letter dated date requesting on behalf of taxpayer and its wholly-owned subsidiary bank an extension of time under sec_301_9100-1 of the procedure and administration regulations to make elections under sec_1_1272-3 of the income_tax regulations to treat all interest on its credit card receivables acquired during the taxable years ended date and date as original_issue_discount oid facts taxpayer is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return bank is a federal deposit insurance corporation insured special purpose state a state-chartered bank bank issues credit cards to consumers who use the credit cards to borrow funds from bank to purchase goods and services from merchants bank earns various types of fee income with respect to its credit card loans the credit card fee income the credit card fee income includes stated finance_charges that apply under the cardholder agreement when cardholders pay less than their full balance by the payment due_date taxpayer represents that the credit card fee income has been treated by the internal_revenue_service the service as interest for federal_income_tax purposes plr-113018-14 in taxpayer’s timely filed return taxpayer treated all interest on bank’s credit card receivables acquired in as oid pursuant to an election under sec_1_1272-3 and properly attached the election statement required by sec_1_1272-3 to the return in taxpayer’s timely filed and returns taxpayer treated all interest on bank’s credit card receivables acquired in each year as oid however the election statement required by sec_1_1272-3 was inadvertently not attached to either the or return in date taxpayer engaged accountant to assist with its sec_1_1272-3 election among other things accountant prepared a memorandum the account memorandum advising that the election statement must be attached to each return for the debt instruments issued in that year taxpayer’s return was prepared by accountant taxpayer informed accountant that it wished to make a sec_1_1272-3 election and provided accountant with a copy of the accountant memorandum accountant properly attached the election statement required by sec_1_1272-3 to the return in addition an employee of accountant directed a subordinate to record an electronic note to the file indicating that the sec_1_1272-3 election must be made every year when accountant filed taxpayer’s return employees of accountant inquired as to whether the sec_1_1272-3 election statement needed to be filed each year and erroneously concluded that it did not the return was filed without an election statement but the credit card fee income was treated as oid similarly accountant filed taxpayer’ sec_2010 return treating the credit card fee income as oid but did not attach the election statement to the return in reviewing the final draft of the return an employee of accountant noticed there was no sec_1_1272-3 election statement attached to the return that employee contacted a tax manager with taxpayer and asked whether the election statement was required annually the tax manager contacted an employee of accountant who said the election only needed to be attached to the original return subsequently an employee of accountant discovered a note in an old file indicating that a sec_1_1272-3 election statement had to be attached to each year’s return not just the original return for the first election_year the necessity of filing an election statement each year was confirmed by accountant and taxpayer was advised to seek relief the following representations are made in connection with the request for an extension of time the request for relief was filed before the failure to make the regulatory election was discovered by the service plr-113018-14 granting the relief requested will not result in taxpayer having a lower tax_liability in the aggregate for all years to which the election applies than taxpayer would have had if the election had been timely made taking into account the time_value_of_money taxpayer does not seek to alter a return position for which an accuracy- related penalty has been or could have been imposed under sec_6662 of the code at the time taxpayer requested relief and the new position requires or permits a regulatory election for which relief is requested taxpayer intended to attach the election statement required under sec_1_1272-3 to its and returns and computed its consolidated_taxable_income for each such year as if the election statement had been attached to the and returns law and analysis under sec_1_1272-3 a holder of a debt_instrument may elect to include in gross_income all interest that accrues on the instrument by using the constant_yield_method under sec_1_1272-3 a holder makes the election by attaching to the holder's timely filed federal_income_tax return a statement that the holder is making an election under this section and that identifies the debt instruments subject_to the election sec_301_9100-1 of the regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose deadline is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i of the regulations sets forth rules that the service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies plr-113018-14 than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides special rules for accounting_method regulatory elections the special rules in sec_301_9100-3 through iv however do not apply to an election under sec_1_1272-3 the election does not require advance written consent of the commissioner and does not require an adjustment under sec_481 furthermore the election does not permit a change from an impermissible method_of_accounting and does not provide a more favorable method_of_accounting or more favorable terms and conditions if the election is made by a certain date or taxable_year conclusion based upon the facts and representations submitted we conclude that taxpayer has shown good cause for granting a reasonable extension of time to make an election under sec_1_1272-3 we further conclude that the time for filing the election under sec_1_1272-3 is extended to the date that is calendar days from the date of this letter this ruling is limited to the timeliness of the filing of taxpayer’s election under sec_1 a this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether the tax_liability of taxpayer is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above specifically no opinion is expressed as to whether the credit card fee income is properly characterized as interest for federal_income_tax purposes this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-113018-14 in accordance with the terms of a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely susan thompson baker______________ susan thompson baker senior technician reviewer branch office of associate chief_counsel financial institutions products
